Citation Nr: 1203708	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  94-35 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for cancer of the breasts.  

2.  Entitlement to an effective date prior to June 22, 1994, for the grant of service connection for fibrocystic breast disease.  

3.  Entitlement to a higher initial disability evaluation for fibrocystic breast disease, rated noncompensable, prior to August 1, 2008, and 10 percent disabling, on and after August 1, 2008. 

4.  Entitlement to a higher initial disability evaluation for right DeQuervan's tenosynovitis (right wrist disability), rated 10 percent disabling.  

5.  Entitlement to a higher initial disability evaluation for left DeQuervan's tenosynovitis (left wrist disability), rated 10 percent disabling.  

6.  Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 1981, from January 1982 to January 1986 and from January 1991 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 1995 rating determination of the Los Angeles, California, Regional Office (RO), a December 1998 rating determination of the Roanoke, Virginia, RO and an April 2004 rating determination of the Atlanta, Georgia, RO.  

The August 1995 rating action granted service connection claims for (I) a right wrist disability, assigning a 10 percent disability evaluation, and (II) a left wrist disability, assigning a noncompensable disability evaluation, respectively effective August 22, 1991; and (III) denied entitlement to a TDIU.  The Veteran perfected appellate review of the respectively assigned initial disability evaluations and the denial of a TDIU.  While in appellate status, a July 2002 determination granted an initial 10 percent disability evaluation for the left wrist disability.  

The December 1998 rating action granted service connection for fibrocystic breast disease, assigning a noncompensable disability evaluation, effective December 9, 1996.  VA received the Veteran's timely notice of disagreement with the initially assigned disability evaluation and effective date.  However, the RO failed to issue an appropriate Statement of the Case (SOC) and appellate review was only perfected with respect to the assigned disability evaluation.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2011).  In June 2003, the Board remanded this effective date matter but, as detailed below, an SOC has not been issued.  Consequently, the matter remains open and pending in appellate status.  See Jones v. Shinseki, 619 F.3d 1368, 1372 (Fed. Cir. 2010).

The April 2004 rating action denied the service connection claim for breast cancer, to include as secondary to fibrocystic breast disease, and the Veteran perfected appellate review of this determination.  Based on the evidence of record, the Board has recharacterized this claim, as reflected on the title page.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In September 1999, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  Prior to any subsequent adjudication of her claims, the Veteran again testified before the undersigned VLJ regarding these matters, in April 2009.  Transcripts of both proceedings have been associated with the claims folder.  

The Board previously remanded these matters in November 1999, June 2003, November 2007 and June 2009.  

In August 2011, the Board received a submission from the Veteran, containing breast related treatment records, correspondences from VA and additional argument related to her service connection claim for cancer of the breasts.  This submission was not accompanied by a waiver of the Veteran's procedural right to initial review by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2011).  However, as discussed in full below, the Board finds sufficient evidence of record to support a grant of the service-connection benefit sought on appeal.  As such, the Board's consideration of the evidence in the first instance does not prejudice the Veteran and to remand for consideration of the additional evidence and argument by the AOJ would be of no benefit to the Veteran.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement (I) to an effective prior to June 22, 1994, for the grant of service connection for fibrocystic breast disease; (II) to a higher initial disability evaluation for fibrocystic breast disease; and (III) a TDIU, prior to October 17, 2005, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, cancer of the breasts is related to service connected fibrocystic breast disease.  

2.  The Veteran is right hand dominant.  

3.  Resolving all reasonable doubt in her favor, since August 22, 1991, the respectively service-connected right and left wrist disabilities have manifested in severe and incomplete medial nerve paralysis and are not wholly sensory or productive of complete paralysis.  

4.  Resolving all reasonable doubt in her favor, since October 17, 2005, the Veteran's service-connected disabilities have rendered her unemployable.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for cancer of the breasts have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304 (2011).

2.  Since August 22, 1991, the criteria for an initial 50 percent disability evaluation, and no more, for a right wrist disability have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 8515 (2011).  

3.  Since August 22, 1991, the criteria for an initial 40 percent disability evaluation, and no more, for a left wrist disability have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 8515 (2011).  

4.  Since October 17, 2005, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist Veteran in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this decision, the Board grants (I) service connection for cancer of the breasts; and (II) a TDIU, effective October 17, 2005, while remanding entitlement prior to this date.  These determinations represent a complete grant of the benefits sought on appeal, eliminating any need to discuss the duties to assist and notify as to these matters.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As it relates to her respective claims for the higher initial disability evaluations for right and left wrist disabilities, the claims arise from the initial grant of service connection and, under such circumstances, any notice defect or deficiency is rendered moot and no further notice under VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Additionally, VA has obtained the Veteran's service and post-service treatment records, she has been provided appropriate VA examinations and her request for a Board hearing has been honored.  Further, the Veteran has not identified any additional evidence VA should seek to obtain on her behalf, nor is any such evidence reasonably indentified by the record.  The Board also finds that the AMC/RO has substantially, if not fully, complied with the Board's respective November 1999, June 2003, November 2007 and June 2009 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  In light of the foregoing, VA has made all reasonable efforts to help the Veteran substantiate her claims.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing to (I) fully explain the issues and (II) suggest the submission of evidence that may have been overlooked.  At the April 2009 hearing, the undersigned VLJ posed relevant questions, discussed the evidence of record and sought to identify and obtain pertinent evidence that was not of record, to include remanding for additional development and medical examination.  In so doing, the VLJ informed the Veteran and her representative of the issues on appeal, the basis of the prior determinations and the elements of the respective claims that were lacking.  A review of the record also reveals no assertion, by the Veteran or her representative, that VA or the undersigned VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and her representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the respective claims, as evident in the provided testimony, oral presentation and the questions posed, which focused on the evidence and elements necessary to substantiate the claim.  As such, the VLJ complied with the duties set forth in Bryant and that the Board can adjudicate the claims based on the current record.

Notwithstanding the aforementioned finding that the VLJ complied with the duties outlined in Bryant, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions governing hearings before the Agency of Original Jurisdiction (AOJ) do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  

II.  Cancer of the Breasts Claim

The Veteran presently seeks service connection for cancer of the breasts, maintaining that relevant symptoms began in service and persisted since separation.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

At the outset, the evidence of record sufficiently confirms the Veteran's diagnosis with cancer of the breasts.  See "Impression," VA PET/CT Imaging Rpt., Dec. 14, 2010; "Impression," VAMC Contracted Services Mammogram, Jul. 29, 1999.  As such, the analysis to follow will center on whether there is any relationship between this condition and the Veteran's active service.  

Service treatment records document the Veteran's numerous breast symptoms, to include masses, growths and tenderness, and treatments, as reflected in records dated in April 1977, March 1980 and May 1980.  A May 1978 service operation report, while failing to document relevant test findings, details an unsuccessful breast cyst aspirations and a biopsy of a right breast mass.  At the time of her July 1981 separation examination, the military medical professional also noted the presence of a right breast mass; however, the separation examination undertaken for the Veteran's final period of military service, ending in June 1991, is not of record.  

Following separation, the Veteran was regularly treated for bilateral breast symptoms, with a January 1995 VA treatment record noting left breast aspiration findings most compatible with fibroadenoma of the breast and suggestive of cyst formation near the mass.  No right breast findings were reported.  

In connection with another matter, the Veteran was provided an October 1998 VA examination, which documented a hard and mobile mass in her left breast and, relying on a prior biopsy report, diagnosed fibrocystic breast.  However, this examination provided no right breast examination findings or pertinent nexus opinion.  

At a July 1999 VA treatment, the Veteran continued to report breast symptoms, to include a growing tender mass, in July 1999.  At this time the VA medical professional characterized the Veteran's left breast findings as "worrisome" and transcribed her account of a negative right breast biopsy.  The Veteran was given a provisional diagnosis of probable left breast fibroadenoma, and referred for further examination.  

As documented in a July 1999 correspondence, a VA fee-basis medical provider reported that a bilateral mammogram revealed (I) a suspicious left breast mass and (II) a probable benign right breast mass.  The physician urged the Veteran to seek follow-up treatment and testing to ensure the respective masses were, in fact, benign.  

A July 2003 VA radiological examination documented the presence of bilateral breast masses, with no definitive findings in the left breast and findings that were inconsistent with the Veteran's report of a negative past right breast biopsy.  Based on these findings and relevant medical evidence, the VA physician recommended the removal of both right and left breast masses.  

The Veteran underwent a right breast lumpectomy in September 2003, as documented in a VA operation report.  A December 2003 VA treatment record reflects corresponding radiation treatment limited to the right breast.  However, VA and private records confirm the continued presence of an untreated left breast mass, which a March 2006 VA physician suggested was likely cancerous.  

Although she was scheduled for a VA examination, as directed by the Board, the Veteran failed to appear, but the AMC/RO obtained a February 2011 VA examination report and opinion.  The examiner indicated an inability to provide a relevant nexus opinion without speculation, given the state of the medical evidence of record.  The examiner reported that the Veteran's in- and post-service diagnosis with fibrocystic breast disease was significant because the condition is a known cause of breast cancer.  While acknowledging only specific types of fibrocystic breast disease were associated with breast cancer, the examiner stated the respective in- and post-service biopsy reports did not provide findings sufficient to exclude this type of fibrocystic breast disease, necessary information for any medical profession to provide an opinion as to the determinative matter at hand.  

Initially, the Veteran's account of breast symptomatology, to include pain, lumps, onset and continuity since separation, is competent and credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Significantly, the Veteran's account of in-service treatment and symptoms is generally supported by service and post-service treatment records, as well as her statements made solely for the purpose of obtaining medical care.  What is more, the Board finds that the Veteran's demeanor at her April 2009 hearing, to include the candor of her responses and generally accurate recollection of events, also provides highly probative evidence as to her credibility on these matters.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding, "[i]n the case of oral testimony, a hearing officer may properly consider the demeanor of the witness.").  These factors together make the Veteran's statement as to breast symptomatology competent, credible and highly probative.  See Buchanan v. Nicholson, 452 F.3d at 1335; see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

Additionally, the February 2011 VA examination report contains the only medical opinion that is probative of the determinative matter at hand.  As previously noted, in February 2011, the Veteran was diagnosed in service with fibrocystic breast disease a condition known cause of breast cancer.  The February 2011 examiner clearly arrived at this conclusion after undertaking due diligence in seeking medical information relevant to the requested opinion, and explained that the absence of specific medical findings and test results would prevent any medical professional from providing an opinion without resorting to speculation.  

Accordingly, the Board can rely on the examiner's conclusion and the examination report is not rendered inadequate.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  Moreover, additional development efforts are not likely to resolve the deficiency because the examiner indentified deficiencies in the examination and laboratory findings reported in service treatment records and those generated shortly after separation, having no relation to the examiner's expertise, need for additional examination/testing or other procurable information.  Id.  Essentially, through no fault of the Veteran, no competent medical professional may provide a relevant opinion in connection with her claim; however, the February 2011 examination report, considered with all other medical and lay evidence of record, raises the reasonable possibility that such condition was caused by service connected fibrocystic breast disease.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Jones, supra.  

In sum, the evidence of record confirms the Veteran's diagnosis with cancer of the breasts and the Veteran has provided a competent, credible and highly probative account of breast symptomatology.  Additionally, the only competent medical opinion of record, at least arguably, relates currently diagnosed cancer of the breasts to service connected fibrocystic breast disease.  Taken together, the Board finds that the most probative evidence of record weighs in favor of the Veteran's claim, or minimally is in equipoise.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Accordingly, resolving all reasonable doubt in favor of the Veteran's claim, service connection for cancer of the breast is warranted and the claim is granted.  

II.  Increased Rating Claims

By way of background, effective August 22, 1991, the RO granted service connection for (I) a right wrist disability, assigning an initial 10 percent disability evaluation, and (II) a left wrist disability, assigning an initial noncompensable disability evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.  The Veteran perfected appellate review of the respective initial disability evaluations, and during the pendency of the appeal, an initial 10 percent disability evaluation was assigned for the left wrist disability, in a July 2002 rating action.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  

All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a foundational matter, ratings based on function impairment of the upper extremities are predicated upon which extremity is the major extremity, with only one extremity being considered major.  38 C.F.R. § 4.69.  The evidence of record, to include her October 1989 enlistment Report of Medical History, indicates the Veteran is right hand dominant and the analysis to follow will consider the right upper extremity to be the major extremity.  

The Veteran's respective right and left wrist disabilities have been assigned disability evaluations based on impairment of the medial nerve, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515.  Under this diagnostic code, mild incomplete paralysis warrants a 10 percent rating (minor or major).  When there is moderate incomplete paralysis a 30 percent rating (major) or a 20 percent rating (minor) is warranted.  Severe incomplete paralysis is rated at 50 percent (major) or 40 percent (minor).  

Additionally,  Diagnostic Code 8515 provides a 70 percent rating (major) or 60 percent rating (minor) where there is complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

At a December 1991 VA examination, the Veteran reported bilateral wrist pain, locking, brief episodes of paralysis and typing impairment.  On physical examination, mild wrist and thumb tenderness on extension was noted, with no evident abnormality or functional deficiency.  Based on examination findings, the examiner diagnosed possible bilateral mild intermittent DeQuervan's tenosynovitis of the wrists.  

Multiple VA treatment records, to include June 1992, July 1992 and August 1992 records, document the Veteran's continued bilateral wrist symptomatology, to include pain, stiffness and episodes of thumb complications.  Additionally, a July 1992 VA neurological study revealed normal neurological and motor findings, as well as low-normal distal sensory latency of the right median nerve.  

A June 1994 VA examiner detailed the Veteran's account of relevant symptomatology, to include pain and a decrease in wrist and hand strength, which was aggravated by daily activities; however, she denied numbness, parenthesis over the medial nerve distribution of the hands or need for medication.  Bilateral range of motion testing revealed (I) dorsiflexion to 70 degrees; (II) palmar flexion to 80 degrees; (III) ulnar deviation to 45 degrees; and (IV) radial deviation to 20 degrees, with mild-to-moderate pain and tenderness noted at the terminal degree of motion.  Aside from right wrist motor strength that was 25-percent of normal and left wrist most strength that was 50-percent of normal, bilateral neurological testing was normal.  

During her January 2000 VA examination, the Veteran detailed an increase in relevant symptoms and the failure of splints to manage her symptoms.  The examiner also noted bilateral pain and tenderness on bilateral physical examination and the Veteran's inability to touch the thumb to the palm of her respective hand.  Additionally, the Veteran's bilateral grasp and strength was 3 out of 5 on examination.  

In connection with a Board remand, the Veteran was provided a February 2002 VA examination.  This report documents the Veteran's account of "almost daily" bilateral flare-ups, which included pain, stiffness, locking, weakness and give-way.  Range of motion testing of the Veteran's right extremity elicited (I) dorsiflexion to 65 degrees; (II) palmar flexion to 70 degrees; (III) radial deviation to 15 degrees; and (IV) ulnar deviation to 35 degrees, with mild pain on extreme flexion.  Left extremity range of motion testing elicited (I) dorsiflexion to 60 degrees; (II) palmar flexion to 65 degrees; (III) radial deviation to 15 degrees; and (IV) ulnar deviation to 35 degrees.  Additionally, the examiner documented relevant right strength of 4 out of 5, secondary to palmar flexion weakness, and left strength of 3 out of 5, secondary to weakness and pain, with no evidence of atrophy.  

The September 2008 VA examination report records the Veteran's account of constant, daily and bilateral wrist/thumb symptoms, to include pain, numbness, tingling and weakness and episodes of swelling, redness and thumb locking; however, as medications and assistive devices (e.g. splints) exacerbated these symptoms, she reported not using either to manage her condition.  The examiner also noted her account of relevant symptoms impairing her ability to grip objects, sleep, dress and complete clerical tasks.  Physical examination revealed tenderness to palpitation, difficulties associated with the opening-and-closing of the hand and thumb extension, an inability to touch the thumb to the respective fingers or palm, painful motion and left forearm spasms.  Aside from bilateral grip strength of 3 out of 5, no orthopedic or neurological abnormalities were otherwise indicated.  

The Veteran indicated at her July 2009 VA examination that her symptoms were of a greater severity on the right side, but otherwise detailed an account that was essentially duplicative of prior symptoms.  The examiner noted bilateral diffuse tenderness to palpation, small nodules at the distal interphalangeal joints of the second and third digits and an inability to oppose the thumb.  Right extremity range of motion testing elicited (I) dorsiflexion to 10 degrees; (II) palmar flexion to 10 degrees; (III) radial deviation to 10 degrees and (IV) ulnar deviation to 20 degrees, with pain noted throughout each plane.  Range of motion testing of the Veteran's left extremity elicited (I) dorsiflexion to 20 degrees, with repetitive testing resulting in fatigue; (II) palmar flexion to 10 degrees; (III) radial deviation to 10 degrees and (IV) ulnar deviation to 15 degrees, with pain noted throughout each plane.  However, repetitive testing did not result in any additional functional impairment and there was no evidence of effusion, warmth, erythema or synovitis.  Right hand motor strength was noted as 2 out of 5 and light touch and pin prick sensation were intact.  Left motor strength was 3 out of 5.  Light touch and pin prick sensation were decreased.  Aside from the indicated abnormalities, there was no indication of any orthopedic abnormality or any other neurological impairment(s).  Ultimately, the examiner reported that the Veteran had significant bilateral functional impairment of the hands and wrist, due to pain.  

Most recently, the Veteran was provided a February 2011 VA examination.  At this time, the Veteran provided an account of right and left wrist symptomatology that was essentially identical to her account at prior examinations.  Bilateral physical examination revealed tenderness over the radial styloid, (I) dorsiflexion to 60 degrees; (II) palmer flexion to 45 degrees; (III) radial deviation to 30 degrees; (IV) ulnar deviation to 40 degrees, with no additional functional impairment noted on repetitive examination, but the examiner suggested such findings were not consistent with other findings of record.  The examiner indicated that neurological and radiological testing elicited no abnormalities; however, acknowledged the Veteran's credible account of wrist symptomatology and reported such symptoms would impede her employability.  

Without question, the Board has considered the Veteran's competent and credible account of symptomatology, to include numbness and pain, in assessing her claims.  See Jandreau and Buchanan, both supra.  As such, there should be no doubt that the determinations below have been considered, and accounted for, the Veteran's statements in this regard, as well as the other generally consistent lay evidence associated with the claims folder.  

      1.  Right Wrist Disability

Since August 22, 1991, the Board finds the criteria for an initial schedular 50 percent disability evaluation, and no more, have been met for the right wrist disability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.  

The competent medical evidence, to include December 1991, January 2000, February 2002, and September 2008 VA examination reports, tends to corroborate the Veteran's account of right wrist disability is manifestations, to include pain, tenderness, stiffness and thumb complications.  What is more, motor strength impairment to as much as 25 percent was documented at the June 1994 VA examination, and to 2 out of 5 at the July 2009 VA examination.  VA treatment records, including those dated in June 1992, July 1992 and August 1992, also document the presence of stiffness, thumb complications and pain.  Although not the dominant manifestation, the competent evidence confirms that the right wrist disability manifests in, at least in episodic, painful and limited motion, as well as what the July 2009 VA examiner characterized as significant functional impairment.  The February 2011 VA examination arguably reflects findings that are inconsistent with the aforementioned evidence; however, given the Veteran's consistent account of symptoms and the generally consistent nature and severity of the condition documented in medical evidence of record, these findings are not indicative of any permanent improvement.  In light of all the evidence of record, the Board finds that the right wrist disability manifestations are not wholly sensory and do result in complete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515, Introductory Note.  Accordingly, resolving all reasonable doubt in her favor, the Board finds that the overall disability of the right wrist disability, for the entire period under review, is most accurately characterized as paralysis that is incomplete and severe.  

	2.  Left Wrist Disability

Since August 22, 1991, the schedular criteria for an initial 40 percent disability evaluation, and no more, have been met for the left wrist disability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.  

In reaching this determination, the Board has considered the Veteran's competent lay evidence, as well as the Veteran's motor strength findings, which reflect as much as a 50 percent reduction, as reflected in a June 1994 VA examination report.  The competent medical evidence also tends to confirm that the left wrist disability is continually manifested by pain, tenderness, stiffness and episodic difficulties associated with motion, to include VA examinations in December 1991, January 2000, February 2002, and September 2008.  Additionally, the July 2009 VA examiner characterized the functional impairment caused by this condition as significant.  Again, the Board acknowledges the findings of the February 2011 VA examination but, for the reasons detailed above, the examination findings do not sufficiently establish the left wrist disability underwent any permanent improvement and, at most, reflects a temporary improvement.   Moreover, the Board finds that the left wrist disability manifestations are not wholly sensory and do not manifest in complete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515, Introductory Note.  Therefore, resolving all reasonable doubt in her favor, the Board finds that the overall disability of the left wrist disability, for the entire period under review, is most accurately characterized as paralysis that is incomplete and severe.

	3.  Both Right and Left Wrist Disabilities

In making these determinations, the Board notes there is no evidence of complete paralysis of the medial nerve.  Additionally, the presently assigned ratings contemplate the level of any noted muscle and/or motion impairment associated with the respective right and left wrist disabilities; therefore, to assign separate disability evaluations based on these symptoms would constitute improper pyramiding and would not most accurately reflect the predominant manifestation of the conditions.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also Butts.  Therefore, at this time, there is no basis to assign a disability evaluation in excess of the ratings presently assigned, to include under Diagnostic Code 8515.  

Additionally, the Board has considered whether the Veteran's respective claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Board finds that the rating criteria and presently assigned disability evaluations contemplate the level of the Veteran's respective disabilities.  There is evidence that the Veteran's respective disabilities result in pain, neurological impairment, decreased motor strength, episodic motion impairment and other functional impairments.  The Board finds, however, that based on the evidence of record, medical and lay, the symptomatology associated with the Veteran's right and left wrist disabilities are contemplated by the ratings presently assigned and the relevant rating criteria.  

In sum, since August 22, 1991, the criteria for an initial (I) 50 percent disability evaluation, and no more, for the right wrist disability; and (II) 40 percent disability evaluation, and no more, for the left wrist disability have been met.  See Diagnostic Code 8515.  Thus, the Board grants the respective claims.  



III.  TDIU Claim

Based on the evidence of record, at this time, the Board finds that a TDIU is warranted, since October 17, 2005; however, to the extent further development may establish entitlement to a TDIU prior to this date, the claim for an earlier effective date is remanded below.  

A TDIU may be assigned where the schedular rating is less than total when, in the judgment of the Board, the Veteran is disabled and unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).

As outlined in this decision, since August 22, 1991, the Veteran has been granted an initial (I) 50 percent disability evaluation for her service-connected right wrist disability and (II) 40 percent disability evaluation for her service-connected left wrist disability.  Additionally, the Veteran has been granted (III) a 30 percent disability evaluation for acne vulgaris and (IV) a 10 percent disability evaluation for bilateral foot tinea pedia with onychomycosis, respective effective since August 22, 1991.  Effective September 9, 1999, the Veteran has also been awarded (V) a 10 percent disability evaluation for ovarian cysts has been.  Presently, (VI) a non-compensable disability evaluation, prior to August 21, 2008, and (VIa) a 10 percent disability evaluation, on and after August 21, 2008, is in effect for her fibrocystic breast disease.  As such, since August 22, 1991, the Board finds that the Veteran met the threshold schedular requires for TDIU consideration.  See 38 C.F.R. §§ 4.16(a); 4.25, 4.26.  

On her June 1994 VA Form 21-8940, the Veteran conveyed that her unemployment was related to the limited number of positions commensurate with her level of education and technical specialty (i.e. telephone switch operators), as well as detailing the level of occupational impairment caused by service connected conditions.  In the year 1992, the Veteran commenced an Associate Degree program and continued her education until May 2000, when she completed a Bachelor Degree program.  See VA Social and Industrial Survey, Oct. 30, 1998; VA Form 21-8940, Mar. 9, 2006.  Subsequent to completing her education, the Veteran was employed until October 17, 2005.  See VA Form 21-8940, Mar. 9, 2006.  Given the forgoing, the remand of matters related to fibrocystic breast disease and the AOJ having not implemented the herein grant of service connection for cancer of the breasts, the Board finds that at the present time, there is insufficient evidence to assign TDIU benefits, prior to October 17, 2005.  See 38 C.F.R. § 4.16; See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011); Rice.

It is undisputed that, since October 17, 2005, the Veteran has not been employed and that the manifestations of her service connected conditions (e.g. pain, stiffness and episodic limitation of motion) have impaired her occupational functioning and employability.  Moreover, as documented in the numerous VA and private treatment records associated with the claims folder, the Veteran's respective service connected disabilities have increased in severity, such that the symptoms together rendered her unemployable and continue to have such impact on her occupational functioning (regardless of any impairment caused by any nonservice-connected conditions).  

The Board acknowledges that the sole medical opinion in favor of the Veteran's claim is the October 2005 statement of private physician, J. Ogundipe, M.D.  Although Dr. Ogundipe does not provide much medical reasoning, the Board finds the probative value of this opinion is enhanced when considered with the physician's knowledge and experience treating the Veteran's respective service connected conditions, as well as the statements general consistency with the other evidence documenting the severity of the respective conditions.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  Moreover, the impact the Veteran's service connected disabilities have on her employability is within her personal observation, the Board finds the Veteran's statements, to include as reflected in her April 2007 Appeal to Board of Veterans' Appeals (VA Form 9), are competent, credible and highly probative evidence that service connected disabilities prevented her from obtaining or following substantially gainful employment.  See Buchanan and Washington, both supra.  Thus, the Board finds that the totality of the evidence, medical and lay, sufficiently reflects service connected symptomatology of such a severity that, on and after October 17, 2005, the Veteran would be unable to secure or follow a substantially gainful occupation and, to this extent, the claim is granted.  38 C.F.R. § 4.16; Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  


ORDER

Service connection for cancer of the breasts is granted.  

An initial 50 percent disability evaluation, and no more, is granted for a right wrist disability, subject to the law and regulations governing payment of monetary benefits.

An initial 40 percent disability evaluation, and no more, is granted for a left wrist disability, subject to the law and regulations governing payment of monetary benefits.  

On and after October 17, 2005, a TDIU is granted, subject to the law and regulations governing payment of monetary benefits.  


REMAND

In pertinent part, the matters of entitlement to (I) an effective date prior to December 9, 1996 for the grant of service connection for fibrocystic breast disease and (II) an initial compensable disability evaluation for this condition were remanded in a June 2003 Board remand.  The Board instructed the AMC/RO to provide the Veteran with an appropriate Statement of the Case (SOC) with respect to her earlier effective date claim, in light of Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In a May 2006 Supplemental Statement of the Case (SSOC), the AMC/RO denied an initial compensable evaluation and, apparently, granted an effective date prior to December 9, 1996, for the grant of service connection.  This SSOC does not articulate the basis of the assignment of the earlier effective date or contain the relevant laws and regulations governing the assignment of effective dates.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. § 19.29.  What is more, rating sheets generated after this SSOC, including with an October 2008 rating action, suggests the AMC/RO changed the assigned effective date, without any rating action or notice explaining either effective date.  Thus, the Board must again remand this claim for the AMC/RO to provide the Veteran with an appropriate SOC, addressing her claim seeking an earlier effective date for the grant of service connection for fibrocystic breast disease, and to provide her opportunity to perfect appellate review of this matter.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998) (the Veteran has right to VA compliance with terms of Board remand order). 

An August 2011 statement, the Veteran reports that she receives regular treatment related to fibrocystic breast disease.  Pertinent records of her VA care, however, since December 2010 have not been associated with the claims folder.  Additionally, aside from a November 2006 private treatment record submitted by the Veteran, relevant private treatment records generated since October 2005 have not been made of record.  VA must attempt to obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  Thus, the Board has no discretion and must remand this case to attempt to obtain any outstanding VA and private treatment records.

Further, given the possibility of outstanding records and evidence, as well as the herein grant of service connection for cancer of the breasts, the Board finds that the August 2005 VA examination must be supplemented as to allow a fully informed evaluation of the Veteran's claim seeking an higher initial disability evaluation for fibrocystic breast disease.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Additionally, the Board is remanding the matter of entitlement to an earlier effective date for grant of service connection for fibrocystic breast disease, as it is inextricably intertwined with the assignment of an initial disability evaluation for the condition.  For this reason, a decision by the Board on the Veteran's higher initial disability evaluation claim would also, at this point, be premature.  See Tyrues, supra.

The Board acknowledges that, during the period under review, the evidence of record indicates that the Veteran did not cease employment until October 17, 2005; nonetheless, the medical evidence of record, to include a January 2000 VA examination, indicates her service-connected disabilities possibly impaired her employability.  The Board finds medical evidence of this nature, as well as the competent lay statements on this matter, to raise VA's duty to make additional efforts to determine whether the Veteran's employment prior to October 17, 2005 was "substantially gainful," within the meaning of 38 C.F.R. § 4.16.  See Faust v. West, 13 Vet. App. 342 (2000) (holding employment that generates annual income below the poverty threshold for one person, irrespective of the nature of hours or days the Veteran actually works, is not substantially gainful employment.).  For this reason, the Board must also remand the claim.  

Finally, the Veteran is advised that the "duty to assist is not always a one-way street" and that she has an obligation to actively participate in indentifying and retrieving information pertinent to her claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the Veteran has a responsibility to assist VA obtain relevant treatment records and to submit evidence in support of her claims, to include, but not limited to, attending all scheduled VA examinations and ensuring VA is apprised any change in her mailing address.  Thus, the Veteran is hereby placed on notice that failure to cooperate and actively participate in the development of her claims may result in adverse determinations.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should notify the Veteran that she may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed of her fibrocystic breast disease symptomatology.  She should be provided an appropriate amount of time to submit this lay evidence.

2.  The AMC/RO should ask the Veteran to identify all sources of private breast treatment and/or hospitalization, since November 2006, to include private physicians M. Cooper-Smith, M.D., C. Franklin, M.D., J. Ogundipe, M.D., and S. Logani, M.D., and the private Emory University Hospital, Lewis-Gale Medical Center and Southern Crescent Primary Care facility.  The AMC/RO should undertake appropriate efforts to obtain any identified records.  All development efforts should be associated with the claims file.

3.  The AMC/RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's respective breast conditions, dated since December 2010, to include any fee-basis provider(s).  Any negative response should be in writing and associated with the claims folder. 

4.  Undertake appropriate efforts to determine the Veteran's annual income, from June 15, 1991 (i.e. the date following final separation from service), to October 17, 2005, and determine if such income was below the poverty threshold for this period.  These efforts should be associated with the claims folder, to include the relevant poverty levels for this period.  

5.  After associating all outstanding records and lay statements with the claims file, schedule the Veteran for an appropriate VA examination to determination the nature, extent and severity of her fibrocystic breast disease.  The claims file must be made available to and reviewed by the examiner with such review noted in the examination report.  The examiner shall record the full history of the disorder, including the Veteran's account of symptomatology and the relevant medical evidence of record.

With respect to the Veteran's right and left breast, the examiner must clearly diagnose all conditions and manifestations of the fibrocystic breast condition.  Then, as it relates to each diagnosed condition, the examiner should (I) detail the extent and severity of the condition and (II) state whether cancer of the breasts or fibrocystic breast disease is the primary manifestation present.  If the observed manifestation(s) includes scarring and/or any other skin condition, the examiner should provide (A) the measurement(s), (B) percentage of her entire body and (C) percentage of exposed skin affected.  

Then, the examiner should specifically indicate whether it was at least as likely as not that prior to October 17, 2005, without taking into account her age, the Veteran was precluded from obtaining or maintaining any gainful employment (consistent with her education and occupational experience) solely due to the impairment caused by service connected disabilities individually or in the aggregate.   

All necessary tests and studies should be conducted and associated with the claims file.  All findings and conclusions should must be supported with a complete rationale and set forth in a legible report.  

6.  Upon completion of the aforementioned development efforts, the AMC/RO must issue the Veteran a Statement of the Case (SOC), with respect to her claim for an effective date prior to June 22, 1994, for the grant of service connection for fibrocystic breast disease, to include notification of the need to timely file a Substantive Appeal to perfect appellate review of this claim.  

7.  Then, the AMC/RO must readjudicate the matters on appeal, to include the entitlement to a TDIU, prior to October 17, 2005.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


